Title: To George Washington from Heman Swift, 5 April 1781
From: Swift, Heman
To: Washington, George


                        
                            Sir,
                            Wethersfeild April 5th 1781.
                        
                        I expected before this time to have been able to transmit to Your Excellency some further and more
                            interesting intelligence of Mr Lee’s character and Circumstances whilst in New York, altho’ it
                            is a generally received opinion that he is one of Sir Harry’s emissaries, yet no unequivocal or
                            Substantial evidence of the matter can be obtain’d.
                        The Civil authority have commenced a Suit against him upon a Charge of Forgery, and it appears to be the wish
                            of every person that if he be really a Spy that he may be detected in his Villany.
                        I beg leave to inform Your Excellency that a number of men of the Town of Glastonbury who have been employed
                            in driving Teams in the Army have the winter past return’d and bro’t home with them a number of peices of valuable Cloath
                            which the people are of opinion (from the circumstances of the persons) must have been stolen from the public; among which
                            are about 35 Yds of superfine broad Cloath, some Linnen, &c. &c. &c. The Inhabitants from a desire
                            of detecting them if they should appear guilty have made application to me to be inform’d whether the public Stores have
                            been robbed; I was unable to give them the necessary information, but for myself am fully convinced that the Articles were
                            stolen from the public, or from some private Gentleman with the Army. I, therefore, tho’t it my duty to give your
                            Excellency this information, And have the honor to be, Your Excellency’s, Most Obt Servt

                        
                            Heman Swift 
                        
                    